DETAILED ACTION
Applicants Amendment and Response filed 4/9/2021 have been entered.  Claims 1-3, 5, 7-12, 18-26 and 28 are pending; claim 12 is withdrawn; claims 1-3, 5, 7-11, 18-26 and 28 are under current examination.
The Gerecht Declaration has been considered but not fully persuasive.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. See p. 50, line 21; p. 51, line 1.
Furthermore, Applicants must provide, as stated in the Notice to Comply, a substitute CRF, and substitute paper copy of the sequence listing and the appropriate statement accompanying this submission.  Appropriate correction is required in order to constitute a proper response to this Office action.  Applicant is requested to return a copy of the attached Notice to Comply with the response.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/8/19 is acknowledged.  The traversal is on the ground(s) that the groups presented in the restriction requirement have unity of invention.  Applicants argue that the art of Kusuma teaches methods that use a TGF-beta inhibitor, not a ROCK inhibitor.  Applicants argue that it would that the TGF-beta signaling pathway operates .
This is not found persuasive because the lack of unity is based upon the technical features of EVCs (not a method of making the EVCs).  Kusuma teaches EVCs.  Applicants have not provided any evidence that the EVCs made by the instant invention are structurally distinct from the EVCs made by Kusuma.  Applicants have amended claim 1 such that the preamble no longer recites a method for differentiating hiPSCs into EVCs in vitro.  Group I and III are rejoined and the restriction between the two groups is withdrawn.  Claims 1-11, 18-26, 28 and 29 are under current examination.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/19.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Withdrawn Rejections
The rejection of claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al., PNAS, 110(31): 12601-12606, 2013, IDS, when taken with Watanabe et al., Nature Biotechnology, 25(6): 681-686, 2007, IDS, Maehr et al., PNAS, 106(37): 15768-15773, 2009, IDS and Georgescu et al., European Journal of Pharmacology, 669: 1-6, 2011.

Response to Arguments
Applicants’ arguments summarize the Gerecht Declaration.  Applicants have provided the Gerecht Declaration to support arguments that the instantly disclosed and claimed methods produce unexpected results that could not have been predicted in view of the teachings of Kusuma, whether considered alone or in combination with the other references. In particular, Applicants argue that  goal of the current invention was to develop a method that would result in a ratio of endothelial cells in the early vascular cells (EVCs) to better mimic the endothelial cell to pericyte cell ratio that occurs in the average micro vessel. Applicant contends that based on the teachings of Kusuma et al., it would not have been apparent to one of ordinary skill in the art that the methods of Kusuma et al. could have produced a population of EVCs where at least about half the differentiated cells express VECad (a marker for endothelial cells). Also, one of ordinary skill would not have looked to Watanabe et al. for motivation to use a ROCK inhibitor to complement the protocols of Kusuma et al.  
The results observed following the use of a ROCK inhibitor were unexpected in view of the inventors’ experience in Kusuma et al. Specifically, the inventors could not have predicted that use of a ROCK inhibitor would result in in at least about half (for example at least 47% as recited in claim 8) the differentiated cells expressing VECad. Applicant argues that the Office has misinterpreted that data regarding VECad expression in Kusuma et al. More specifically, if one looks at the data from Kusuma et al. regarding VECad expression in differentiated cells, the data actually show significantly different results and actually prove the point that a person of ordinary skill in the art could not have predicted that the instantly claimed protocol would produce a population of cells where at least about half of the cells express VEcad.
More specifically, in Kusuma et al., the inventors found that while H9 precursor cells, which are an hESC cell line, yield differentiated cells where about 40% of the differentiated cells express VEcad, hiPSC cell lines, such as MR31 precursor cells, actually only yield differentiated cells where about 20% of them express VEcad (see Figures IB and S2). These data indicate that the ultimate expression of VECad in differentiated cells varies unpredictably based on the precursor cell selected. In view of these data, it would not have been possible for the inventors, or a person skilled in the art, to predict that use of a ROCK inhibitor would produce the results observed and claimed herein.  See arguments at pp. 7+ and the Declaration.
	These arguments have been fully considered but are not fully persuasive.  In particular, the arguments and Declaration is sufficient to overcome the rejection of claim 8, which requires that at least 47% of the EVCs are VEcad+ cells.  However, the remaining claims are broad and encompass the conditions taught by Kusuma to produce EVCs. The claims do not require that the EVCs express VEcad at all, or a specific percentage of cells that express VEcad.  Furthermore, the claims as broadly written encompass utilizing any media; that is, the claims do not require that the medium only consist of a ROCK inhibitor.  Figure 1B of Kusuma clearly shows that MR31, a human iPS cell line, produces VEcad+ cells.  Thus, the skilled artisan would recognize that Kusuma’s teachings could predictably yield VEcad+ cells.  Because the claims do not require any specific yield of VEcad+ cells, there would be a reasonably expectation of success that iPS cells can produce VEcad+ cells.   

Applicant further submits that it was not apparent to the inventors that the teachings of Watanabe et al. would have 1) cured the defects of Kusuma et al., and 2) yielded the unexpected results discussed above. Watanabe et al. does not teach the use of ROCK inhibitors for culturing hiPSCs. As such, it would not have been apparent to the inventors, or one of ordinary skill in the art, that use of such inhibitors would have been compatible with the methods of Kusuma et al., or that use of a ROCK inhibitor would facilitate production of a population of cells where at least about half of the cells express VEcad.  
Thus, Applicant contends that the unexpected results of producing a population of cells where at least about half of the cells express VEcad would not have been obvious in view of the teachings of Kusuma et al. Also, one of ordinary skill in the art would not have combined Watanabe et al. with Kusuma et al. Further, even if one were to consider combining the teachings, nothing in the cited references would have rendered obvious the results described and claimed in this application. See p. 8 of the Response and the Declaration.
These arguments are not persuasive. Applicants are arguing limitations that are neither recited nor required by a majority of the claims.  In particular, the claims do not require a population of cells where “at least about a half” of the cells express VEcad.  Thus, the teachings of Kusuma, who clearly show that they can produce a population of cells that express more than 50% cells that express VEcad (see Figure S2) provides a reasonable expectation of success.   Applicants are claiming an unexpected result. See MPEP §716.02(d) which states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In the instant case, the claims are not commensurate in scope with what Applicants purport is unexpected.  In particular, the disclosure teaches using a specific ROCK inhibitor, Y-27632; during mesodermal induction, cells were cultured in a differentiation medium composed of alpha-MEM and 0.1 mM beta-mercaptoethanol (beta-ME).  In early vascular differentiation, cells were cultured in endothelium growth medium supplemented with 50ng/mL VEGF and SB-431542 (see p. 14 and pp. 49-50).  The disclosure teaches that the ROCK inhibitor was added at day 0 and resulted in an improved number of ECs, and EVCs.  However, the claims are not limited to the specific conditions and reagents that result in the purported unexpected result.  Furthermore, it has not been established that this would represent an unexpected result; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Watanabe teaches that Y-27632 is a potent inhibitor of apoptosis thus, it would be expected that the addition of Y27632 to a culture media would increase survival of single human pluripotent stem cells and protecting the cells from apoptosis and it would be obvious to the skilled artisan to combine Kusuma and Watanabe with a reasonable expectation of producing EVCs.
In response to applicant's arguments at p. 8 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argue that Kusuma would not motivate the skilled artisan to look for ROCK inhibitors when culturing EVCs from diabetic hPSCs and human iPS cells; and that Watanabe does teach the culturing of EVCs from diabetic human pluripotent stem cells for use in wound and treatment.  However, the combination of the cited references of Kusuma, Watanabe, Maehr and Georgescu arrive at the claimed invention.  In addition, contrary to Applicants’ arguments at p. 8, it is maintained that it would have been obvious to the skilled artisan to utilize the teachings of Kusuma and Watanabe, and produce T1D hiPSCs and EVCs, for use in in vitro assays to elucidate type 1 diabetes pathology or to use for patient specific disease models to test for potential treatment, as suggested by Maehr and Georgescu.  Accordingly, the combination of the references arrives at the claimed invention.
In addition, the Examiner responds that that Applicants appear to be arguing an unexpected result.  MPEP §716.02(d) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In the instant case, the claims are not limited to the specific ROCK inhibitor (Y27632).
Applicants’ arguments at p. 9-10 regarding the ThermoFisher, Lian, Kusuma and Park references are not persuasive as they refer to Applicants’ arguments regarding Kusuma, Watanabe, Maehr and Georgescu, which have been addressed above.
	 The rejections are modified and maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
A method of producing T1D hiPSC derived Early Vascular Cells (EVC)in vitro comprising the steps of:
plating a single cell suspension of human induced pluripotent stem cells (hiPSCs)from human subjects having Type- Diabetes (T1D) at a cell seeding density of 1 x 105 cells/cm2 or greater on collagen-coated cell culture plates supplemented with Y-27632;
culturing the cells from a) in a differentiation medium composed of alpha-MEM, beta-mercaptoethanol;
collecting differentiated cells and seeding the cells onto collagen coated plates in endothelial cell growth medium comprising VEGF and SB431542; 
culturing the cells from d) until Early Vascular Cells (EVCs) are formed, wherein at least 47% of the EVCs are VEcad+ cells.
The specification does not reasonably provide enablement for producing EVCS wherein at least 47% of the EVCs are VEcad+ cells, absent the specifically enabled culture steps recited above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The claimed invention is directed to a method comprising the steps of: plating a single-cell suspension of human induced pluripotent stem cells (hiPSCs) from human subjects having Type-Diabetes (T1D at a cell seeding density of 1 x 105 cells/cm2 or greater; mixing culture medium with the cells; adding a Rho associated coiled coil containing kinases (ROCKs) inhibitor to the culture medium with the cells; culturing the cells; and forming T1D hiPSC derived Early Vascular Cells (EVC) in vitro, wherein at least 47% of the EVCs are VEcad+ cells.
Breadth of the claims.  The breadth of the claims encompass any culture conditions to produce a yield of EVCs wherein 47% of the cells are VEcad+ cells.
Guidance of the Specification/The Existence of Working Examples. The disclosure teaches using a specific ROCK inhibitor, Y-27632; during mesodermal induction, cells were cultured in a differentiation medium composed of alpha-MEM and 0.1 mM beta-mercaptoethanol (beta-ME).  In early vascular differentiation, cells were cultured in endothelium growth medium supplemented with 50ng/mL VEGF and SB-431542 (see p. 14 and pp. 49-50).  The disclosure teaches that the ROCK inhibitor was added at day 0 and resulted in an improved number of ECs, and EVCs.  The disclosure teaches that the addition of the ROCK inhibitor resulted in tremendously and unexpectedly improved the total number of resulting early ECs, at the end of EVC differentiation a cell population was 48.5±19.7% VEcad+ cells (p. 14, lines 17-20. 
State of the Art/Predictability of the Art. Kusuma, cited in prior Office actions, shows at Figure 1B that VEcad expression from iPS cells does not exceed 47%. This is also supported by Kusuma.  Kusuma’s data showing that there is a distinction between the percentage of EVCs expression VEcad+ when using human ES cells versus human iPS cells.  Kusuma found that while H9 precursor cells, which are an hESC cell line, yield differentiated cells where about 40% of the differentiated cells express VEcad, hiPSC cell lines, such as MR31 precursor cells, actually only yield differentiated cells where about 20% of them express VEcad (see Figures IB and S2). Thus, Kusuma’s data indicate that the ultimate expression of VECad in differentiated cells varies unpredictably based on the precursor cell selected. In view of these data, it would not have been possible for the inventors, or a person skilled in the art, to predict that use of a ROCK inhibitor would produce the results observed.
Thus, Kusuma provides guidance to show that differentiation of iPS cells without a ROCK inhibitor would not yield a population of EVCs that are 47% VEcad+.  Furthermore, the disclosure teaches that although Y27632 has been shown to improve the survival of single hiPSCs, this invention established that Y27632 significantly increases endothelial cell populations following differentiation (p. 12, lines 4-5).  The disclosure clearly shows that the combination of the Y27632 at Day 0 increased survival and attachment of hIPS cells, and further resulted in an increased yield of VEcad+ cells (see pages 11-12).  Thus, the criticality of the specific media, culture conditions are required to produce EVCs that are 47% VEcad+.  
The Amount of Experimentation Necessary. Accordingly, given the limited teachings provided by the specification, with regard to the specific media and culture conditions required to produce EVCs that are 47% VEcad+; the state of the art of Kusuma shows that one could not predictably produce EVCs that are 47% VEcad+ using any type culture conditions, and Watanabe does not teach using their inhibitor for culturing hiPSCs (they only use it for ES cells), and that Kusuma shows that ES cells and iPS cells are not equivalent in the production of EVCs, it would been unpredictable, absent specific guidance, to use any media, other than that comprising  Y-27632 and the specific steps provided in the enabled scope above, to arrive at the production of EVCs that are 47% VEcad+ and would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.
  

Claim Rejections - 35 USC § 103 – Modified and Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 9, 10, 18-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al., PNAS, 110(31): 12601-12606, 2013, IDS, when taken with Watanabe et al., Nature Biotechnology, 25(6): 681-686, 2007, IDS, Maehr et al., PNAS, 106(37): 15768-15773, 2009, IDS and Georgescu et al., European Journal of Pharmacology, 669: 1-6, 2011.
	Regarding claim 1, Kusuma teaches the derivation of EVCs from human pluripotent stem cells (hPSCs) and human iPS cells (see p. 12601, col. 2; p. 1 of Appendix).
Regarding claim 2, Kusuma teaches that they could also produce EVCs using serum-free conditions (p. 12603, col. 1; p. 12605, col. 2, Differentiation Protocol).
	Regarding claim 7, Kusuma teaches that the EVCs expressed VEcad and PDGFRbeta (see p. 12602, col. 2, and Figure 1F).
Regarding claims 9-10, 20, Kusuma teaches that the EVCs were encapsulated in HA hydrogels (p. 12604, col. 1, Vascular Morphogenesis of EVCs Within HA Hydrogels).
Regarding claims 18-19, 22, 23, Kusuma teaches that after 3 days of EVC encapsulation, vascular networks had grown, and they detected NG2+ pericytes incorporated in the luminal structures and encircling the emerging tubular structures (p. 12604, col. 1-2, Vascular Morphogenesis of EVCs Within HA Hydrogels).  Kusuma teaches that the EVCS in hydrogels comprising the engineered microvascular networks were implanted s.c. and found that EVCs (derived from a BC1 or GFP-hiPSC cell line) were incorporated into or wrapped around the mouse microvasculature (p. 12604, col. 2, Integration of hPSC-Bicellular Microvascular Constructs).
Kusuma does not explicitly teach adding a ROCK inhibitor to the culture medium with the cells (claim 1); wherein the ROCK inhibitor is Y27632 (claim 5).
However, prior to the effective date of the claimed invention, Watanabe teaches that, “Poor survival of human embryonic stem (hES) cells after cell dissociation is an obstacle to research, hindering manipulations such as subcloning. Here we show that application of a selective Rho-associated kinase (ROCK) inhibitor, Y-27632, to hES cells markedly diminishes dissociation-induced apoptosis, increases cloning efficiency (from ~1% to ~27%) and facilitates subcloning after gene transfer.”  Abstract.  Watanabe teaches thatY-27632 was a potent inhibitor of apoptosis.  Watanabe teaches that the cells were pretreated with Y-27632 and then completely dissociated.  The treated, dissociated cells produced many large colonies and retained the ability to differentiate into neural, mesodermal and endodermal cells (p. 681, col. 2).
Accordingly, it would have been obvious to the skilled artisan to modify Kusuma’s teaching, which teaches separating the cells into an individual cell suspension, and add Y27632 to the culture media, as taught by Watanabe, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification because Watanabe teaches that dissociated, single human pluripotent stem cells (both iPS and ES cells) have poor survival, and Y27632 protects the cells from apoptosis while maintaining their pluripotency and differentiation capability.  
Kusuma and Watanabe do not explicitly teach that the hiPSCs are T1D patient-derived hiPSCs and the EVCs are T1D hiPSC derived ESCs (claim 4).
However, prior to the effective date of the instant invention, Maehr teach the generation of pluripotent stem cells from patients with Type 1 diabetes (T1D).  In particular, Maehr teach the production of iPS cells from patients with T1D (p. 15768, col. 2, Generation of iPS Cells from Patients with T1D).  Maehr teach that T1D-specific iPS cells are useful as a model system, contain the genotype responsible for the human disease, provide an immunologically matched autologous cell population, although dependent on improvements in differentiation protocols;  make possible patient -specific disease modeling wherein the initiation and progression of this poorly understood disease can be studied.  The DiPS cells and their differentiated progeny can be used in in vitro assays to elucidate therapeutic targets.  See p. 15768, col. 2, ¶1.  
Georgescu teaches that diabetes mellitus is a clinical condition characterized by early and widespread endothelial dysfunction, in particular, reduction in circulating EPCs and functional impairment of cultured EPCs have been reported both in type 1 and type 2 diabetic patients (p. 2, col. 2, #5) and that the mechanisms underlying EPC reduction is largely unknown (p. 3, #6).  Furthermore, Georgescu teaches that different methodologies, such as using EPC transplantation resulted in neovascularization in various ischemic diseases, and it was showed that EPC transplantation on diabetic wounds had a beneficial effect (p. 4, col. 2, ¶2).  
Accordingly, it would have been obvious to the skilled artisan to utilize the teachings of Kusuma and Watanabe, and produce T1D hiPSCs and EVCs, for use in in vitro assays to elucidate type 1 diabetes pathology or to use for patient specific disease models to test for potential treatment, as suggested by Maehr and Georgescu.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al., PNAS, 110(31): 12601-12606, 2013, IDS, when taken with Watanabe et al., Nature Biotechnology, 25(6): 681-686, 2007, IDS, Maehr et al., PNAS, 106(37): 15768-15773, 2009, IDS and Georgescu et al., European Journal of Pharmacology, 669: 1-6, 2011, as applied to claims 1, 2, 5, 7, 9, 10, 18-20, 22, and 23 above, and further in view of “Single Cell Passaging Methods” by ThermoFisher, pages 1-4, publically available February 25, 2015 and Lian et al., Stem Cell Reports,  Vol. 3, 804–816, November 11, 2014.
Kusuma, Watanabe, Maehr and Georgescu are summarized and relied upon as detailed above.  They do not explicitly teach that the cells are cultured to 60-80% confluency, then replacing the culture medium with serum free culture medium and addition of the GSK3 inhibitor CHIR99021 to the serum-free culture medium to form EVCs in vitro (claim 3).
However, prior to the effective date of the invention, Thermofisher teaches methods of culturing human pluripotent cells in a media that contains a ROCK inhibitor, and that these cells were passaged upon reaching ~80% confluency (p. 1, col. 1, Materials and Methods).
Lian teaches the production of endothelial progenitor cells from human pluripotent stem cells by treatment of the cells with the GSK3 inhibitor, CHIR99021 (p. 805).  Lian teaches that hPSCs were seeded onto a Matrigel-coated cell culture dish in serum free mTESR1 medium supplemented with ROCK inhibitor, Y-27632.  The cells were then treated with CHIR99021 (p. 813, Endothelial Progenitor Differentiation via Modulation of Canonical WNT Signaling).
Accordingly, it would be obvious to the skilled artisan to culture cells to 60-80% confluency before passaging them.  In particular, Kusuma teaches serum-free conditions could be used to derive EVCs (see p. 12605, Differentiation protocol).  Thus, culturing cells until they are 60-80% confluent is routine and known to the skilled artisan as taught by Thermofisher and the skilled artisan would be readily apprised of these routine cell culturing techniques and methods.  In addition, one of skill in the art would have been motivated to add CHIR99021 to the culture medium in view of Lian’s teachings, which show that this results in efficient differentiation to the endothelial progenitor cells.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
 
Claims 11, 21, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al., PNAS, 110(31): 12601-12606, 2013, IDS, when taken with Watanabe et al., Nature Biotechnology, 25(6): 681-686, 2007, IDS, Maehr et al., PNAS, 106(37): 15768-15773, 2009, IDS and Georgescu et al., European Journal of Pharmacology, 669: 1-6, 2011, as applied to claims 1, 2, 5, 7, 9, 10, 18-20, 22, and 23 above, in further view of Kusuma et al., Arterioscler. Thromb. Vasc. Biol., 34: 913-920, Feb. 13, 2014, IDS hereafter referred to as “Kusuma (2014)”, and  Park et al., Nature Communications, 5: 4075: 7-12, July 9, 2014, IDS.
Kusuma, Watanabe, Maehr and Georgescu are summarized and relied upon as detailed above.  They do not explicitly teach that the EVCs are in an oxygen-controllable and hypoxia-inducible hydrogel (claims 11 and 21); administering the EVC Networks comprising endothelial cells and pericytes to a wound of a subject; and enhancing healing of the wound compared to a reference wound not administered the EVC networks comprising endothelial cells (claim 24); wherein the Early Vascular Cells Networks are administered by implantation in to a diabetic wound in a diabetic subject to reestablish blood flow and improve wound healing rate (claim 24); wherein the wound is a diabetic ulcer and the rate is determined by comparing wound healing of a diabetic ulcer that has been administered Early Vascular Cells Networks with the wound healing of a reference diabetic ulcer that has not been administered Early Vascular Cells Networks (claim 26); wherein the hiPSCs are derived from a patient with a HIF2 a+ mutation (claim 28).
However, prior to the effective date of the instant invention, Kusuma (2014) teaches that low oxygen environments during the early stages of EVC differentiation enhance endothelial lineage commitment. EVCs differentiated in 5% O2 exhibited an increased expression of vascular endothelial cadherin and CD31 along with their localization to the membrane, enhanced lectin binding and acetylated low-density lipoprotein uptake, rapid cord-like structure formation, and increased expression of arterial endothelial cell markers (Abstract).  In particular, Kusuma (2014) teaches that EVCs differentiated from in continuous 5% O2 conditions adopted an organized structure and exhibited 2 distinct morphologies: elongated cells bundles and cobblestone area–forming cells (p. 915, col. 2, ¶1).  Kusuma (2014) compares control EVCs with primed and continuous 5% O2 EVCs, and found significant increase in CD31 expression and lectin binding.  The continuous or primed EVCS were able to reorganize in cord-like structures, and that 5% O2 environment may promote EVCs towards an arterial lineage (pages 916-917, bridging ¶).  Kusuma (2014) teaches that these data demonstrate that low oxygen differentiation conditions enhance EC commitment as exemplified by the boost in EC marker expression and functionalities (p. 919, col. 1, ¶1).  Thus, Kusuma (2014) provides teachings to show culturing pluripotent cells under 5% O2 conditions yields EVCs with specific organized structure and morphology, and further enhanced EC commitment of the cells.
Park teaches the production of a hypoxia-inducible (HI) hydrogel (Abstract), wherein the dissolved oxygen levels and gradients in the HI hydrogel can be controlled.  See p. 2, ¶2.  Park teaches encapsulation of endothelial colony forming cells (ECFCs) within H1 hydrogels, and demonstrated that the HI hydro gel allowed the exposure of ECFCs to hypoxia and that the ECFCs also affected O2 levels within the matrix.  Park teaches that, “We show that hypoxic environments can be generated and controlled in cultured HI hydrogels independently of cell encapsulation. Importantly, as O2 consumption rates vary among different cell types, the HI hydrogel system provides opportunity to study hypoxia in diverse tissue models in vitro.”  See p. 5, Hypoxic microenvironment for vascular tube formation.  Park teaches analysis of two isoforms of HIF alpha and found that HIF-l alpha gene expression gradually became upregulated in ECFCs in nonhypoxic gel (p. 6, ¶2).  Park teaches that ECFCs cultured without media changes underwent vascular morphogenesis similar to those cultured with media changes (Supplementary Fig. 7), demonstrating that reoxygenation does not affect the vascular morphogenesis of ECFCs in HI hydro gel systems and demonstrate that in contrast to existing hydrogel systems, which may provide uncontrolled and transient hypoxic environments, the HI hydrogel supports controllable and stable environments to activate hypoxia-regulated pathways.  Park performed siRNA studies to knock down each or both HIFs in encapsulated ECFCs, which resulted in reduced tube formation of the cells.  In particular, Park’s HI hydrogels which can induce hypoxic microenvironments, and promote complex and mature vascular tube structures by activating HIFs through the upregulated expression of proangiogenic factors and MMPs.  See p. 7.  Park teaches the injection of hydrogels to mice and found that microvasculature was observed surrounding both hydrogels, higher density and larger size of microvasculature were observed surrounding the hypoxic hydrogel than surrounding nonhypoxic gels after one day. After three and five days, the density of blood vessels surrounding and penetrating the hypoxic matrices increased to a greater extent than in nonhypoxic hydrogels (Fig.7a-d). Similar trends were observed in subcutaneous injections into rats (Supplementary Fig. 13).  See pages 7-8, In vivo angiogenic effect of HI hydrogels.
Accordingly, Kusuma (2014) provides teachings to show culturing pluripotent cells under 5% O2 conditions yields EVCs with specific organized structure and morphology, and further enhanced EC commitment of the cells.  Therefore, in view of this improvement, one of skill in the art would have wanted to produce EVCs under hypoxic conditions.   Park teaches that O2 levels can be controlled within their HI hydrogels and result in a stable hypoxic environment.  Furthermore, ECFCs encapsulated within H1 hydrogels undergo morphogenesis and generate extensive vascular network structures via HIP-mediated activation of MTl-MMP. Hypoxic hydrogels promote blood vessel recruitment and infiltration via the material-tissue interface.   Thus, one of skill would want to culture EVCs under hypoxic conditions, and Park provides an oxygen-controllable and hypoxia inducible hydrogel to encapsulate cells.  Kusuma teaches that the EVCs were encapsulated in HA hydrogels (p. 12604, col. 1, Vascular Morphogenesis of EVCs Within HA Hydrogels).  Therefore, regarding claims 11 and 21, one of skill would have a reasonable expectation of success of encapsulating EVCs.  One of skill in the art would have been sufficiently motivated to utilize Park’s oxygen-controllable and hypoxia inducible hydrogel because they teach that, “H1 hydrogel promote blood vessel recruitment and neovascularization from the host during the wound-healing process.”  See p. 8, ¶2.
Regarding claims 25-26, Park teaches that their H1 hydrogels promote neovascularization during the wound-healing process.  Georgescu teaches that different methodologies, such as using EPC transplantation resulted in neovascularization in various ischemic diseases, and it was showed that EPC transplantation on diabetic wounds had a beneficial effect (p. 4, col. 2, ¶2).  Accordingly, it would be obvious to the skilled artisan to utilize EVCs that are encapsulated by the hydrogel, as taught by Park, to improve wound healing in diabetic wounds.  One of skill in the art would have had a reasonable expectation of success in view of Georgescu’s teachings which show that EPC transplantation results in treatment of diabetic wounds.
Regarding claim 28, Park performed siRNA studies to knock down each or both HIFs in encapsulated ECFCs, which resulted in reduced tube formation of the cells.   Park teaches the importance of HIFs to promote complex and mature vascular tube structures.  Maehr teach that disease specific iPS cells are useful differentiation protocols, make possible patient -specific disease modeling wherein the initiation and progression of this poorly understood disease can be studied.  See p. 15768, col. 2, ¶1.  Thus, given the importance of HIFs, as suggested by Park, it would be obvious to generate hiPSCs from a patient with a HIF2 alpha+ mutation to produce iPS cells and differentiated progeny that can be utilize in in vitro screening assays, as suggested by Maehr.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Allowable Claim
The Examiner notes that the following claim language would be considered allowable:
A method of producing T1D hiPSC derived Early Vascular Cells (EVC)in vitro comprising the steps of:
plating a single cell suspension of human induced pluripotent stem cells (hiPSCs)from human subjects having Type- Diabetes (T1D) at a cell seeding density of 1 x 105 cells/cm2 or greater on collagen-coated cell culture plates supplemented with Y-27632;
culturing the cells from a) in a differentiation medium composed of alpha-MEM, beta-mercaptoethanol;
collecting differentiated cells and seeding the cells onto collagen coated plates in endothelial cell growth medium comprising VEGF and SB431542; 
culturing the cells from d) until Early Vascular Cells (EVCs) are formed, wherein at least 47% of the EVCs are VEcad+ cells

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thaian N. Ton/           Primary Examiner, Art Unit 1632